In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00092-CR


                           MONIQUE JANSSEN, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
       Trial Court No. 2009-424,501, Honorable John J. "Trey" McClendon III, Presiding

                                       July 23, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Monique Janssen appealed the revocation of her community

supervision. On July 21, 2015, appellant filed a Motion to Dismiss Appeal.

      Because appellant’s motion to dismiss meets the requirements of Texas Rule of

Appellate Procedure 42.2(a), we have not issued a decision in the appeal, and appellant

and her attorney have signed the motion, the Court grants the motion. The appeal is

dismissed. Having dismissed the appeal at appellant's request, no motion for rehearing

will be entertained and our mandate will issue forthwith.

                                                         Per Curiam

Do not publish.